ORDER

Remedios Cano appeals the judgment of conviction and sentence entered on his plea of guilty to conspiring to possess with intent to distribute more than 500 grams of cocaine after one prior felony drug conviction in violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(l)(B)(ii); possessing with intent to distribute more than 500 grams of cocaine after one prior drug felony conviction in violation of 21 U.S.C. §§ 841(a)(1), 841 (b)(1)(B)(ii); and, possessing with intent to distribute an unspecified quantity of marijuana in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(D). This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
The district court sentenced Cano to 120 months of imprisonment on each of the cocaine charges and 60 months of imprisonment on the marijuana charge with all sentences to be served concurrently. Cano appeals.
In his timely appeal, Cano’s counsel moves to withdraw and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Concluding that no grounds for appeal can be sustained, counsel has submitted no issues for review. Cano has not responded to his counsel’s motion to withdraw.
Upon careful consideration of the record in this case, including the transcripts of Cano’s guilty plea and sentencing hearings, we conclude that no reversible error is apparent from the record.
Accordingly, we grant counsel’s motion to withdraw and affirm the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.